In an action to recover damages for personal injuries predicated upon negligence and breach of warranty, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered September 10, 1974, which is in favor of defendant upon the trial court’s dismissal of the complaint at the close of plaintiff’s case at a jury trial. The judgment also recites that the third-party complaint is dismissed. Judgment reversed, on the law and in the interest of justice, and new trial granted as to all parties and causes, with costs to abide the event. No questions of fact were raised or considered on this appeal. The trial court committed reversible error in excluding from evidence testimony offered by two expert witnesses called by plaintiff (Meiselman v Crown Heights Hosp., 285 NY 389). Both experts were sufficiently qualified, by virtue of experience and training, to testify as to the existence of defects, if any, in the safety features of the paper cutter (see Richardson, Evidence [Prince, 10th ed], § 368). The weight to be accorded the expert testimony is, of course, a matter for the jury (Feder v Port of N. Y. Auth., 42 AD2d 602). In ruling in favor of the admissibility of the proffered expert testimony, we pass no judgment on whether, with the addition of such testimony, plaintiff will establish a prima facie case. Rabin, Acting P. J., Martuscello, Christ, Munder and Shapiro, JJ., concur.